Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
1.           Applicant is reminded of the proper language and format for an abstract of 

the Disclosure.

The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words.  It is important that the abstract not exceed 150 words in length since the space provided for the abstract on the computer tape used by the printer is limited.  The form and legal phraseology often used in patent claims, such as "means" and "said," should be avoided.  The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.

The language should be clear and concise and should not repeat information given in the title.  It should avoid using phrases which can be implied, such as, "The disclosure concerns," "The disclosure defined by this invention," "The disclosure describes," etc.

2.          The abstract of the disclosure does not commence on a separate sheet in accordance with 37 CFR 1.52(b)(4) and 1.72(b). A new abstract of the disclosure is required and must be presented on a separate sheet, apart from any other text.

Double Patenting
3.               The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
                A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
                The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
               
4.              Claims 1, 2, 7, 10-12, and 17-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5, 6, 8, and 9 of U.S. Patent No. 11,161,262. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 6 of the patent discloses all the subject matter of claim 1, 2 and 7 including a plurality of light emitting diodes (LEDs) positioned in the inner wall of the handle, wherein the inner wall includes a transparent section that covers the plurality of LEDs. Claim 9 of the patent also discloses all the subject matter of claims 10-12 including that the handle has a groove defined therein, and the cutting assembly includes a mounting bar connected to the stationary blade, the mounting bar extending outwardly from the stationary blade and received in the groove to secure the cutting assembly to the handle. Claim 1 of the patent discloses all the subject matter of claims 17 and 20 including that the battery pack includes a mounting hook that is configured to be received in the receptacle. It should be noted that claim 1 of the patent recites, “the battery pack includes a mounting hook pivotable between (i) a retracted position in which the mounting hook is received in the receptacle.” In this case the mounting hook is received in the receptacle. Claims 5 and 8 of the patent also discloses al the subject matter of claims 18-19.

Claim Rejections - 35 USC § 103
      5.        The following is a quotation of 35 U.S.C. 103 which forms the basis for   
       all obviousness rejections set forth in this Office action: 
      A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


6.       Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Holmes (8,341,846) in view of Ogawa (5,367,772) and in further view of Murashige et al. (2004/0013938 A1), hereinafter Murashige. Regarding claim 17, Holmes teaches an electric-powered trimmer comprising: a handle 20, an electric circuit (including electric elements that inherently connect a motor 24 to the power source which is also inherently located within the handle; Fig. 4), the electrical circuit including a motor 24 inherently having a drive shaft, and a cutting assembly 12 removeably (since it can be removed or disassembled from the handle) coupled to the handle, the blade assembly comprising: a stationary blade 14, a moveable blade 13 positioned on the stationary blade such that a cutting gap is defined between the moveable blade and the stationary blade, the moveable blade being configured to move along a first axis and a second axis extending orthogonal to the first axis, a drive mechanism connected between the drive shaft and the moveable blade 13 to move the moveable blade relative to the stationary blade 14 along the first axis, and an adjustment mechanism (10, 11, 15) coupled to the moveable blade 14 (at least via the stationary blade the moveable blade 13 is coupled to the adjustment mechanism), the adjustment mechanism including an adjustment screw 11 operable to move the moveable blade along the second axis relative to the stationary blade to selectively change the size of the cutting gap. It should be noted that the moveable blade moves relative to the stationary blade.  See Figs. 3-4A in Holmes. 
           Holmes does not explicitly teach a battery pack as a power source positioned in the handle and includes a battery for providing electrical power, and the electrical circuit positioned in the handle and electrically connected with the battery. However, Ogawa teaches an electric-powered trimmer including a power source as a battery pack 70 positioned in a handle 11, 12), and an electrical circuit (including a motor 30; Fig. 3) connected to the battery pack 70. It would have been obvious to a person of ordinary skill in the art to provide Holmes’ electric-powered trimmer with the battery pack, as taught by Ogawa, in order to supply power to the motor without the use of a cord and a wall electric outlet. 
           Holmes, in view of Ogawa, does not explicitly teach that the handle extends along a longitudinal axis and has an inner wall that defines a receptacle in a longitudinal end, and the battery pack is received in the receptacle of the handle, and wherein the battery pack is configured to rotate about the longitudinal axis relative to the handle between (i) a first position in which the battery pack is secured within the receptacle of the handle and (ii) a second position in which the battery pack is configured to be removed from the receptacle of the handle; and 
the battery pack includes a mounting hook that is configured to be received in the receptacle. However, Murashige teaches a powered tool including a handle 13 (Fig. 4) extends along a longitudinal axis and has an inner wall that defines a receptacle in a longitudinal end, and the battery pack is received in the receptacle of the handle, and wherein a battery pack 100 is configured to rotate about the longitudinal axis relative to the handle between (i) a first position in which the battery pack is secured within the receptacle of the handle and (ii) a second position in which the battery pack is configured to be removed from the receptacle of the handle. Murashiga also teaches that the battery pack 100 includes a mounting hook (1c) that is configured to be received in the receptacle.  See Figs. 1-5 in Murashiga. See Figs. 1-5 and 0047 in Murashige. It would have been obvious to a person of ordinary skill in the art to provide Holmes’ electric-powered trimer, as modified by Ogawa, with the removable battery pack, at taught by Murashiga, in order to remove the remove the battery pack from the powered device when it is desired. 

7.       Claims 1, 4-7 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Holmes in view of Ogawa and Murashige and in further view of Cohen (2013/0312264 A1). Regarding claims 1 and 18, Holmes teaches an electric-powered trimmer comprising: a handle 20, an electric circuit (including electric elements that inherently connect a motor 24 to the power source which is also inherently located within the handle; Fig. 4), the electrical circuit including a motor 24 inherently having a drive shaft, and a cutting assembly 12 removeably (since it can be removed or disassembled from the handle) coupled to the handle, the blade assembly comprising: a stationary blade 14, a moveable blade 13 positioned on the stationary blade such that a cutting gap is defined between the moveable blade and the stationary blade, the moveable blade being configured to move along a first axis and a second axis extending orthogonal to the first axis, a drive mechanism connected between the drive shaft and the moveable blade 13 to move the moveable blade relative to the stationary blade 14 along the first axis, and an adjustment mechanism (10, 11, 15) coupled to the moveable blade 14 (at least via the stationary blade the moveable blade 13 is coupled to the adjustment mechanism), the adjustment mechanism including an adjustment screw 11 operable to move the moveable blade along the second axis relative to the stationary blade to selectively change the size of the cutting gap. It should be noted that the moveable blade moves relative to the stationary blade.  See Figs. 3-4A in Holmes. 
           Holmes does not explicitly teach a battery pack as a power source positioned in the handle and includes a battery for providing electrical power, and the electrical circuit positioned in the handle and electrically connected with the battery. However, Ogawa teaches an electric-powered trimmer including a power source as a battery pack 70 positioned in a handle 11, 12), and an electrical circuit (including a motor 30; Fig. 3) connected to the battery pack 70. It would have been obvious to a person of ordinary skill in the art to provide Holmes’ electric-powered trimmer with the battery pack, as taught by Ogawa, in order to supply power to the motor without the use of a cord and a wall electric outlet. 
           Holmes, in view of Ogawa, does not explicitly teach that the handle extends along a longitudinal axis and has an inner wall that defines a receptacle in a longitudinal end, and the battery pack is received in the receptacle of the handle, and wherein the battery pack is configured to rotate about the longitudinal axis relative to the handle between (i) a first position in which the battery pack is secured within the receptacle of the handle and (ii) a second position in which the battery pack is configured to be removed from the receptacle of the handle. However, Murashige teaches a powered tool including a handle 13 (Fig. 4) extends along a longitudinal axis and has an inner wall that defines a receptacle in a longitudinal end, and the battery pack is received in the receptacle of the handle, and wherein a battery pack 100 is configured to rotate about the longitudinal axis relative to the handle between (i) a first position in which the battery pack is secured within the receptacle of the handle and (ii) a second position in which the battery pack is configured to be removed from the receptacle of the handle. See Figs. 1-5 and 0047 in Murashige. It would have been obvious to a person of ordinary skill in the art to provide Holmes’ electric-powered trimer, as modified by Ogawa, with the removable battery pack, at taught by Murashiga, in order to remove the remove the battery pack from the powered device when it is desired. 
           Holmes, as modified above, also does not disclose a plurality of light emitting diodes (LEDs) positioned in the inner wall of the handle, wherein the inner wall includes a transparent section that covers the plurality of LEDs.
            However, Cohen teaches an electric-powered trimmer 10 including a handle 12 having an inner wall (defined by the cavity 13; Fig. 1 and paragraph 0017) which also receives a battery or power source 20 (Fig. 2). Cohen also teaches a plurality of light emitting diodes (LEDs) 22 positioned in the inner wall 13 of the handle, wherein the inner wall includes a transparent section (as the section of the handle which the whole handle being transparent or translucent and covers the LEDs 22) that covers the plurality of LEDs. See Figs. 1-2 in Cohen. It should be noted that the LED’s are extended from one end of the handle to the longitudinal end of the handle 12. It would have been obvious to a person of ordinary skill in the art to provide Holmes’ electric-powered trimer, as modified above, with the LEDs , as taught by Cohen, in order to illuminate the area along the length of the handle and enhance the view of the user during trimming. 
            Regarding claim 4, Holmes, as modified by Murashiga, teaches everything noted above including that the battery (7, Figs. 1-4 in Murashiga) in the second position, the battery pack 100 is configured to slide along the longitudinal axis of the handle to be removed from the receptacle.  
            Regarding claim 5, Holmes, as modified by Murashiga, teaches everything noted above including that the battery pack comprises a pair of locking bayonets (2b on both sides of the batter pack; Fig. 1 in Murashiga) extending outwardly from a case housing the battery, the handle includes a pair of slots (defined by the slot 2c on both sides of the handle 13; Fig. 4 in Murashiga) in the inner wall, each slot being sized to receive a locking bayonet, and when the battery pack is rotated to the first position, each bayonet is received in one of the pair of slots to secure the battery pack to the handle.  
            Regarding claim 6, Holmes, as modified by Murashiga, teaches everything noted above including that the locking bayonets (2b) extend outwardly from a first end of the case, and the battery pack further includes a power socket (17, 18) defined on a second end of the case. See Fig. 4 in Murashiga. 
            Regarding claim 7, Holmes, as modified by Cohen, teaches everything noted above including that the transparent section extends from a first end positioned in the receptacle to a second end positioned at the longitudinal end of the handle such that light emitted from the LEDs is transmitted outward from the longitudinal end. It should be noted that the transparent section extends along the length of the handle. See Figs, 1-2 in Cohen.

8.       Claims 10, 11, 14-17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Wahl (1,774,046) in view of Ogawa and in further view of Murashige. Regarding claims 10, 17 and 19, Wahl teaches an electric-powered trimmer comprising: a handle 5, an electric circuit (including electric elements that inherently connect a motor, not shown, to a power source; Fig. 2), the electrical circuit including a motor (shown by reference number 2 in the patent No. 1,148,189 which is connected to the driving member 6; page 1, lines 18-25) having a drive shaft (3 in Fig, 1 of the patent No. 1,148,189), and a cutting assembly (7, 10) removeably (since it can be removed or disassembled from the handle) coupled to the handle 5, the blade assembly comprising: a stationary blade 10, a moveable blade 10 positioned on the stationary blade such that a cutting gap is defined between the moveable blade and the stationary blade, the moveable blade being configured to move along a first axis and a second axis extending orthogonal to the first axis, a drive mechanism 6 connected between the drive shaft and the moveable blade 7 to move the moveable blade relative to the stationary blade 10 along the first axis, and an adjustment mechanism (16-18) coupled to the moveable blade 7 (at least via the stationary blade the moveable blade 7 is coupled to the adjustment mechanism), the adjustment mechanism including an adjustment screw 16 operable to move the moveable blade along the second axis relative to the stationary blade to selectively change the size of the cutting gap. It should be noted that the moveable blade moves relative to the stationary blade. Wahl also teaches that the handle 5 has a groove (defined by a groove that receives screw 12; Fig. 2) defined therein, and the cutting assembly includes a mounting bar (11-12) connected to the stationary blade 10, the mounting bar extending outwardly from the stationary blade and received (at least partially) in the groove to secure the cutting assembly to the handle. See Figs. 1-3 in Wahl. 
           Wahl does not explicitly teach a battery pack as a power source positioned in the handle and includes a battery for providing electrical power, and the electrical circuit positioned in the handle and electrically connected with the battery. It also could be argued that Wahl does not teach a motor having a drive shaft. However, Ogawa teaches an electric-powered trimmer including a motor 30 having a drive shaft 31 connected to a drive mechanism to drive a movable blade. Ogawa also teaches a power source as a battery pack 70 positioned in a handle (11, 12), and an electrical circuit (including the motor 30; Fig. 3) connected to the battery pack 70. It would have been obvious to a person of ordinary skill in the art to provide Wahl’s electric-powered trimmer with the motor and battery pack, as taught by Ogawa, in order to drive the drive mechanism and supply power to the motor without the use of a cord and a wall electric outlet. 
           Wahl, in view of Ogawa, does not explicitly teach that the handle extends along a longitudinal axis and has an inner wall that defines a receptacle in a longitudinal end, and the battery pack is received in the receptacle of the handle, and wherein the battery pack is configured to rotate about the longitudinal axis relative to the handle between (i) a first position in which the battery pack is secured within the receptacle of the handle and (ii) a second position in which the battery pack is configured to be removed from the receptacle of the handle; and 
the battery pack includes a mounting hook that is configured to be received in the receptacle. However,  Murashige teaches a powered tool including a handle 13 (Fig. 4) extends along a longitudinal axis and has an inner wall that defines a receptacle in a longitudinal end, and the battery pack is received in the receptacle of the handle, and wherein a battery pack 100 is configured to rotate about the longitudinal axis relative to the handle between (i) a first position in which the battery pack is secured within the receptacle of the handle and (ii) a second position in which the battery pack is configured to be removed from the receptacle of the handle. Murashiga also teaches that the battery pack 100 includes a mounting hook (1c) that is configured to be received in the receptacle.  See Figs. 1-5 in Murashiga. See Figs. 1-5 and 0047 in Murashige. It would have been obvious to a person of ordinary skill in the art to provide Wahl’s electric-powered trimer, as modified by Ogawa, with the removable battery pack, at taught by Murashiga, in order to remove the remove the battery pack from the powered device when it is desired. 
          Regarding claim 11, Wahl teaches everything noted above including that the handle 5 has a slot (defined by the other groove that receives screw 12; Fig. 2) defined therein, and the cutting assembly includes a flange (defined by the other screw 12) extending outwardly from the stationary blade and received in the handle slot. 
            Regarding claim 14, Wahl, as modified by Murashiga, teaches everything noted above including that the battery (7, Figs. 1-4 in Murashiga) in the second position, the battery pack 100 is configured to slide along the longitudinal axis of the handle to be removed from the receptacle.  
            Regarding claim 15, Wahl, as modified by Murashiga, teaches everything noted above including that the battery pack comprises a pair of locking bayonets (2b on both sides of the batter pack; Fig. 1 in Murashiga) extending outwardly from a case housing the battery, the handle includes a pair of slots (defined by the slot 2c on both sides of the handle 13; Fig. 4 in Murashiga) in the inner wall, each slot being sized to receive a locking bayonet, and when the battery pack is rotated to the first position, each bayonet is received in one of the pair of slots to secure the battery pack to the handle.  
            Regarding claim 16, Wahl, as modified by Murashiga, teaches everything noted above including that the locking bayonets (2b) extend outwardly from a first end of the case, and the battery pack further includes a power socket (17, 18) defined on a second end of the case. See Fig. 4 in Murashiga. 

9.       Claims 1, 4-9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Wahl in view of Ogawa and Murashige and in further view of Cohen (2013/0312264 A1). Regarding claims 1 and 18, Wahl teaches an electric-powered trimmer comprising: a handle 5, an electric circuit (including electric elements that inherently connect a motor, not shown, to a power source; Fig. 2), the electrical circuit including a motor (shown by reference number 2 in the patent No. 1,148,189 which is connected to the driving member 6; page 1, lines 18-25) having a drive shaft (3 in Fig, 1 of the patent No. 1,148,189), and a cutting assembly (7, 10) removeably (since it can be removed or disassembled from the handle) coupled to the handle 5, the blade assembly comprising: a stationary blade 10, a moveable blade 10 positioned on the stationary blade such that a cutting gap is defined between the moveable blade and the stationary blade, the moveable blade being configured to move along a first axis and a second axis extending orthogonal to the first axis, a drive mechanism 6 connected between the drive shaft and the moveable blade 7 to move the moveable blade relative to the stationary blade 10 along the first axis, and an adjustment mechanism (16-18) coupled to the moveable blade 7 (at least via the stationary blade the moveable blade 7 is coupled to the adjustment mechanism), the adjustment mechanism including an adjustment screw 16 operable to move the moveable blade along the second axis relative to the stationary blade to selectively change the size of the cutting gap. It should be noted that the moveable blade moves relative to the stationary blade.  See Figs. 1-3 in Wahl. 
           Wahl does not explicitly teach a battery pack as a power source positioned in the handle and includes a battery for providing electrical power, and the electrical circuit positioned in the handle and electrically connected with the battery. It also could be argued that Wahl does not teach a motor having a drive shaft. However, Ogawa teaches an electric-powered trimmer including a motor 30 having a drive shaft 31 connected to a drive mechanism to drive a movable blade. Ogawa also teaches a power source as a battery pack 70 positioned in a handle (11, 12), and an electrical circuit (including the motor 30; Fig. 3) connected to the battery pack 70. It would have been obvious to a person of ordinary skill in the art to provide Wahl’s electric-powered trimmer with the motor and battery pack, as taught by Ogawa, in order to drive the drive mechanism and supply power to the motor without the use of a cord and a wall electric outlet. 
           Wahl, in view of Ogawa, does not explicitly teach that the handle extends along a longitudinal axis and has an inner wall that defines a receptacle in a longitudinal end, and the battery pack is received in the receptacle of the handle, and wherein the battery pack is configured to rotate about the longitudinal axis relative to the handle between (i) a first position in which the battery pack is secured within the receptacle of the handle and (ii) a second position in which the battery pack is configured to be removed from the receptacle of the handle. However, Murashige teaches a powered tool including a handle 13 (Fig. 4) extends along a longitudinal axis and has an inner wall that defines a receptacle in a longitudinal end, and the battery pack is received in the receptacle of the handle, and wherein a battery pack 100 is configured to rotate about the longitudinal axis relative to the handle between (i) a first position in which the battery pack is secured within the receptacle of the handle and (ii) a second position in which the battery pack is configured to be removed from the receptacle of the handle. Murashiga also teaches that the battery pack 100 includes a mounting hook (1c) that is configured to be received in the receptacle.  See Figs. 1-5 in Murashiga. See Figs. 1-5 and 0047 in Murashige. It would have been obvious to a person of ordinary skill in the art to provide Wahl’s electric-powered trimer, as modified by Ogawa, with the removable battery pack, at taught by Murashiga, in order to remove the remove the battery pack from the powered device when it is desired. 
           Wahl, as modified above, also does not disclose a plurality of light emitting diodes (LEDs) positioned in the inner wall of the handle, wherein the inner wall includes a transparent section that covers the plurality of LEDs.
            However, Cohen teaches an electric-powered trimmer 10 including a handle 12 having an inner wall (defined by the cavity 13; Fig. 1 and paragraph 0017) which also receives a battery or power source 20 (Fig. 2). Cohen also teaches a plurality of light emitting diodes (LEDs) 22 positioned in the inner wall 13 of the handle, wherein the inner wall includes a transparent section (as the section of the handle which the whole handle being transparent or translucent and covers the LEDs 22) that covers the plurality of LEDs. See Figs. 1-2 in Cohen. It should be noted that the LED’s are extended from one end of the handle to the longitudinal end of the handle 12. It would have been obvious to a person of ordinary skill in the art to provide Wahl’s  electric-powered trimer, as modified above, with the LEDs , as taught by Cohen, in order to illuminate the area along the length of the handle and enhance the view of the user during trimming. 
            Regarding claim 4, Wahl, as modified by Murashiga, teaches everything noted above including that the battery (7, Figs. 1-4 in Murashiga) in the second position, the battery pack 100 is configured to slide along the longitudinal axis of the handle to be removed from the receptacle.  
            Regarding claim 5, Wahl, as modified by Murashiga, teaches everything noted above including that the battery pack comprises a pair of locking bayonets (2b on both sides of the batter pack; Fig. 1 in Murashiga) extending outwardly from a case housing the battery, the handle includes a pair of slots (defined by the slot 2c on both sides of the handle 13; Fig. 4 in Murashiga) in the inner wall, each slot being sized to receive a locking bayonet, and when the battery pack is rotated to the first position, each bayonet is received in one of the pair of slots to secure the battery pack to the handle.  
            Regarding claim 6, Wahl, as modified by Murashiga, teaches everything noted above including that the locking bayonets (2b) extend outwardly from a first end of the case, and the battery pack further includes a power socket (17, 18) defined on a second end of the case. See Fig. 4 in Murashiga. 
            Regarding claim 7, Wahl, as modified by Cohen, teaches everything noted above including that the transparent section extends from a first end positioned in the receptacle to a second end positioned at the longitudinal end of the handle such that light emitted from the LEDs is transmitted outward from the longitudinal end. It should be noted that the transparent section extends along the length of the handle. See Figs, 1-2 in Cohen.
             Regarding claim 8, Wahl teaches everything noted above including that the 
handle 5 has a groove (defined by a groove that receives screw 12; Fig. 2) defined therein, and the cutting assembly includes a mounting bar (11-12) connected to the stationary blade 10, the mounting bar extending outwardly from the stationary blade and received (at least partially) in the groove to secure the cutting assembly to the handle. See Figs. 1-3 in Wahl. 


             Regarding claim 9, Wahl teaches everything noted above including that the handle 5 has a slot (defined by the other groove that receives screw 12; Fig. 2) defined therein, and the cutting assembly includes a flange (defined by the other screw 12) extending outwardly from the stationary blade and received in the handle slot. 

Allowable Subject Matter
10.         Claims 2-3, 12-13 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
 11.         The prior art made of record and not relied upon is considered pertinent to 
 applicant’s disclosure. 
  Andis (1,877,749) and Yao (7,234,242) teach an adjustment mechanism for a 
  movable blade of a hair trimmer.

12.         Any inquiry concerning this communication or earlier communications from the examiner should be directed to GHASSEM ALIE whose telephone number is (571) 272-4501.  The examiner can normally be reached on 8:30-5:00 EST.
            If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on (571/) 272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
           Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, SEE http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.   
   


/GHASSEM ALIE/Primary Examiner, Art Unit 3724  

June 14, 2022